Issuer Free Writing Prospectus Filed pursuant to Rule 433(d) Registration No. 333-158781 June 16, 2009 Continental Airlines, Inc. (“Continental”) (NYSE Symbol: CAL) Securities: Class A Pass Through Certificates, Series 2009-1 (“Certificates”) Amount: $389,687,000 CUSIP: 21079TAA6 ISIN: US21079TAA60 Coupon: 9.000% Amount Available under Liquidity Facility at January 8, 2010: $51,544,342 Initial “Maximum Commitment” under Liquidity Facility: $53,289,697 Public Offering Price: 100% Make-Whole Spread Over Treasuries: T+75 bps Underwriters Purchase Commitments: Underwriter Principal Amount of Certificates Morgan Stanley & Co. Incorporated $129,895,667 Goldman, Sachs & Co. $129,895,667 Calyon Securities (USA) (Inc.) $129,895,666 Underwriting Commission: $5,845,305 Concession to Selling Group Members: 0.500% Discount to Brokers/Dealers: 0.250% Underwriting Agreement: June 16, 2009 Settlement: July 1, 2009 (T+11) closing date, the 11th business day following the date hereof Preliminary Prospectus Supplement: Continental has prepared and filed with the SEC a Preliminary Prospectus Supplement, dated June 16, 2009, which includes additional information regarding the Certificates The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates. Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering.You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov. Alternatively, the issuer, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling Morgan Stanley toll-free 1-866-718-1649 (institutional investors).
